Am
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Final Office Action in response to communication received on 11/6/2020. Claims 8, 17, and 26 have been examined in this application. As of the date of this communication, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 
Response to Amendments
2.	Applicant’s amendments to claims 8, 17, and 26 are acknowledged. 
Response to Arguments
3.	Applicant’s arguments regarding the 101 rejection are acknowledged.  In view of Applicant’s amendments and arguments, the Examiner has removed the previous 101 rejection.  In particular, the Examiner no longer finds the claims recite an abstract idea 
4.	Applicant’s arguments regarding the prior art rejections are acknowledged. However, the arguments are moot in view of the new grounds of rejection in view of Applicant’s amendments. 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 8, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Clapp et al. (United States Patent Application Publication Number: US 2014/0229268) further in view of Netzer et al. (United States Patent Application Publication Number: US 2011/0125587) further in view of Carson (United States Patent Number: US 4,649,264). 

	As per claim 8, Clapp et al. teaches a method of identifying hidden content implemented in a computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor, the method comprising: (see paragraph 0063, note: Some or all of the operations performed by the computer 102 according to the computer program 110 instructions may be implemented in a special purpose processor 104B. In this embodiment, the some or all of the computer program 110 instructions may be implemented via firmware instructions stored in a read only memory (ROM), a programmable read only memory (PROM) or flash memory within the special purpose processor 104B or in memory 106. Alternatively, computer program 110 may be an app or mobile app that is retrieved via a network and installed on the computer 100. The special purpose processor 104B may also be hardwired through circuit design to perform some or all of the operations to implement the present invention. Further, the special purpose processor 104B may be a hybrid processor, which includes dedicated circuitry for performing a subset of functions, and other circuits for performing more general functions such as responding to computer program 110 instructions. In one embodiment, the special purpose processor 104B is an application specific integrated circuit (ASIC)). 
performing, at the computer system, a plurality of different analyses on code of, resources used by, rendering of, or creative or graphic elements of an object in a digital display page to determine whether the digital display page includes code that implements content so that the content is hidden, wherein the analyses comprise at least: (see abstract and paragraphs 0070-0071.

204. When a developer encapsulates the business functionality into objects, the system may be referred to as a component object model (COM) system. Accordingly, the scripts executing on web server 210 (and/or application 212) invoke COM objects that implement the business logic. Further, server 206 may utilize MICROSOFT'S™ Transaction Server (MTS) to access required data stored in database 216 via an interface such as ADO (Active Data Objects), OLE DB (Object Linking and Embedding DataBase), or ODBC (Open DataBase Connectivity); and paragraph 0071, note: 
analyzing, at the computer system, rendered code for a digital display page to identify objects by looking for known ad server signatures on the page, known advertisement sizes and known types of content elements via a Document Object Model, identifying visible images, and marking remaining images as invisible, and classifying the digital display page as hidden or not hidden based on the marked images; and (see paragraphs 0060 and 0117-0127.
	Paragraph 0060, note: In one embodiment, the computer 102 operates by the general purpose processor 104A performing instructions defined by the computer program 110 under control of an operating system 108. The computer program 110 and/or the operating system 108 may be stored in the memory 106 and may interface with the user and/or other devices to accept input and commands and, based on such input and commands and the instructions defined by the computer program 110 and operating system 108, to provide output and results; paragraph 0117, note: Even though ad elements can be on the visible portion 308 of a webpage 306 and on an active tab 304A in an active window 302, there are situations (whether fraudulent or accidental) where the ad 312/314 is not visible to a webpage visitor because of the ad DOM elements size, styles, or the size and styles of any ad DOM parent elements. For example if an ad is placed inside an element such as an iframe with height and width of 
JavaScript that executes and collects data on the ad element and all ad parent element properties, embodiments of the invention confirm that the ad's visibility is not hindered by an element or parent element properties. The properties collected and analyzed include:; paragraph 0118, note: element type; paragraph 0119, note: visibility; paragraph 0120, note: display; paragraph 0121, note: height; paragraph 0122, note: width; paragraph 0123, note: offset position; paragraph 0124, note: z-index; paragraph 0125, note: position; paragraph 0126, note: overflow; paragraph 0127, note: opacity). 
Examiner’s note: paragraphs 0118-0127 each teach different proprieties of paragraphs 0060 and 0117 that can be analyzed to determine whether the ad is visible. 
performing, at the computer system, a geometric analysis for a digital display page to identify whether the object is within a viewable portion of a screen by calculating a location of an advertisement or content on the page, a location of viewable areas of the browser within the page, and a size of an open browser window determining whether the advertisement or content is located in an area that is viewable to the user within the browser window, (see paragraphs 0081-0082.
	Paragraph 0081, note: Webpages 306 vary in length. The average webpage 306 is over 4600 pixels in height. The most popular computer screen resolution is 768 pixels in height as denoted in the global browser statistics chart illustrated in FIG. 4; and paragraph 0082, note: When the webpage 3 06 ( or app) height is larger than the 
with the browser window in focus and not covered by other applications, (see paragraphs 0102-0104 and 0107-0112. 
	Paragraph 0102, note: In accurately determining if an ad has an opportunity to be seen, the state of the browse tab (active 304A or inactive 304B) is a critical component to combine with knowing if the ad is in the visible portion 308 of the webpage; paragraph 0103, note: The tab's state (active 304A or inactive 304B) is often obtainable by the same events that used to detect if an object on the webpage is on the visible portion 308 of the webpage (browser or browser plugin view state based performance optimization events). In browsers 302 where this is not the case and/or to ensure the accuracy of this detection, there are additional methods for obtaining the tab's state (active 304A or inactive 304B). Embodiments of the invention may use the Page Visibility API to obtain the state (active 304A or inactive 304B) of the browser tab 
Embodiments of the invention display a visible window on the screen. If a window is visible 308, the user can supply input to the window and view the window's output. There are various window states:; paragraph 0109, note: Maximized Window: By default, the system enlarges a maximized window so that it fills the screen or, in the case of a child window, the parent window's client area; paragraph 0110, note: Minimized Window: By default, the system reduces a minimized window to the size of its taskbar button and moves the minimized window to the taskbar; paragraph 0111, note: Restored Window: A restored window is a window that has been returned to its previous size and position, that is, the size it was before it was minimized or maximized; and paragraph 0112, note: The browser window state is often obtainable by the same 
Examiner’s note: paragraphs 0102-0104 and 0107-0112 each show two different analyses that would read on Applicant’s claims
and performing a resource-based analysis by determining an amount of CPU resource utilization to measure computer resources to determine whether the computer is optimizing the object for display on the screen,  (see paragraphs 0084-0099. 
	Paragraph 0084, note: Browser Plugin View State Performance Optimizations; paragraph 0085, note: Flash™ player is installed on over 95% of all personal computers. 94% are using Flash™ player versions 10 or greater; paragraph 0086, note: Starting with Adobe Flash Player 10.1 ™, Adobe™ has added features that help save CPU (central processing unit) processing. These features involve pausing (or throttling) and resuming SWF content when a flash object on a webpage 306 goes outside of the visible area 308 of a webpage 306; paragraph 0087, note: Two scenarios cause the SWF content to be considered outside of the visible areas 308 of a webpage 306; paragraph 0088, note: 1) The user scrolls the page and causes the SWF content to move outside of the visible areas of a webpage; paragraph 0089, note: 2) Another tab is 
such as "requestAnimationFrame" which was introduced in HTML5; paragraph 0095, note: Similar to Flash Player™, the browser can throttle the frame-rate or pause the play of animated objects based on the object being in or out of view and on an active window or tab; paragraph 0096, note: The requestAnimationFrame API (application programming interface) gives web developers a means to create power efficient and smooth animations. This API will take page visibility and the display's refresh rate into account to determine how many frames per second to allocate to the animation; 
Examiner’s note: paragraphs 0084-0092 and 0093-0099 each show two different analyses that would read on Applicant’s claims.
and when an object is identified as viewable based on the geometric analysis while at a same time considered not viewable based on the another based analysis, a conclusion is that this object is an invisible object, and classifying the digital display page as hidden; wherein each analysis may determine a different result based on whether the code implements the content in the digital display page is so that the content is delivered but hidden; comparing, at the computer system, the resulting determinations of the analyses; when the analyses all determine that the code implements the content so that the content is not hidden, classifying the digital display page as not including hidden content; and when at least one analysis determines that the code implements the content so that the content is not hidden and at least one analysis determines that the code implements the content so that the content is hidden, classifying the digital display page as including hidden content (see paragraphs 0129 and 0143.
	Paragraph 0129, note: In embodiments of the invention, the opportunity for an ad 312/314 to be seen is determined by combining multiple data points and conditions. All criteria must pass their applicable checks before an ad 312/314 is considered to have any opportunity to be seen. Therefore, even if the ad 312/314 is in the visible area 308 of a webpage 306, but the browser tab 304 or browser window 302 is not active, the ad 312/314 cannot be considered as having an opportunity to be seen. Likewise, if the browser window 302 and browser tab 304 are active, but the ad 312/314 is not in the visible portion 308 of the webpage 306 (i.e., in portion 310), the ad 314 cannot be considered as having an opportunity to be seen. Only when all of these conditions are met, an ad 312/314 has an opportunity to be seen. The percent of the ad 312/314 that had an opportunity to be seen, the length of time it had an opportunity to be seen, and whether the webpage visitor is a real user are additional considerations in validating and measuring ad viewability and are detailed below; and paragraph 0143, note: FIG. 6 illustrates the logical flow for determining the opportunity to see an online advertisement in accordance with one or more embodiments of the invention. As described above, the opportunity for an ad to be seen is determined by combining multiple data points and conditions. All criteria must pass their applicable checks before an ad is considered to have any opportunity to be seen. In addition, the percent of the ad that had the opportunity to be seen, the length of time it had an opportunity to be seen, and whether 
Clapp et al. does not expressly teach (1)  saving images of a rendered webpage or more specifically as recited in the claims extracting graphic images displayed in the objects, creating a repository of the graphic images, saving a rendered version of the digital display page as an image and (2) while Clapp et al. clearly teaches above performing several different analysis on a webpage code including the above mentioned geometric analysis and resource—based analysis, Clapp et al. does note expressly teach the well known mental step or human task of using as many checks as available to ensure a good result or more specifically the recited limitation of an object is identified as viewable based on the geometric analysis while at a same time considered not viewable based on the resource-based analysis. 
	However, Netzer et al. which is in the art of automatically monitoring and verifying advertising content during a campaign (see abstract and paragraph 0005) teaches (1) saving images of a rendered webpage or more specifically as recited in the claims extracting graphic images displayed in the objects, creating a repository of the graphic images, saving a rendered version of the digital display page as an image(see paragraphs 0040-0041.
	Paragraph 0040, note: Visual Crawler-An automated computer program (the visual crawler) that can visit any website and individual web pages within the website and "render" the page-view a web page in the same manner a human being will view the web page. This program can also extract information on the page being viewed such as the URL of the page and other data and meta-data of the page, and can extract information regarding the advertisements in the page such as their location, size, type, advertiser's web site address, creative location, creative asset and any other information that can be available through the page directly or indirectly, for example, verifying that there are no delivered ads in un - decent 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Clapp et al. with the aforementioned teachings from Netzer et al. with the motivation of  providing a known way to save images/pictures of rendered websites in ad verification for later use (see Netzer et al. paragraphs 0040-0041 and abstract), when  collecting various visibility information checks related to rendered websites to determine if an ad is visible is known (see Clapp et al. paragraphs 0081-0082, 0073-0092, 0092-0098, 0103-014, and 0115-0127)
	Clapp et al. in view of Netzer et al. does not expressly teach the well known mental step or human task of using as many checks as available to ensure a good result or more specifically the recited limitation of an object is identified as viewable based on the geometric analysis while at a same time considered not viewable based on the resource-based analysis.
	However, Carson which is in the art of electronic devices (see abstract) teaches the well known mental step or human task of using as many checks as available to ensure a good result  or more specifically the recited limitation of an object is identified as viewable based on the geometric analysis while at a same time considered not viewable based on the resource-based analysis (see column 50 lines 59-61, note: The electronic control system is designed to perform as many self-checks as possible to ensure the hardware is good). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Clapp et al. in view of Netzer et al. with the aforementioned teachings from Carson with the motivation of performing the well-known mental step of performing as many checks as possible or available to ensure the best result (see Carson column 50 lines 59-61 ), when Clapp et al. clearly teaches both of these checks (geometric and resource utilization) can be used to determine visibility of an ad (see Clapp et al. paragraphs 0081-0097).   
	As per claim 17,Clapp et al. teaches A system for identifying hidden content comprising a processor, memory accessible by the processor, and program instructions and data stored in the memory, the program instructions executable by the processor to perform: (see paragraph 0063, note: Some or all of the operations performed by the computer 102 according to the computer program 110 instructions may be implemented in a special purpose processor 104B. In this embodiment, the some or all of the computer program 110 instructions may be implemented via firmware instructions stored in a read only memory (ROM), a programmable read only memory (PROM) or flash memory within the special purpose processor 104B or in memory 106. Alternatively, computer program 110 may be an app or mobile app that is retrieved via a network and installed on the computer 100. The special purpose processor 104B may also be hardwired through circuit design to perform some or all of the operations to implement the present invention. Further, the special purpose processor 104B may be a hybrid processor, which includes dedicated circuitry for performing a subset of functions, and other circuits for performing more general functions such as responding to computer program 110 instructions. In one embodiment, the special purpose processor 104B is an application specific integrated circuit (ASIC)).
performing a plurality of different analyses on code of, resources used by, rendering of, or creative or graphic elements of an object in a digital display page to determine whether the digital display page includes code that implements content so that the content is hidden, wherein the analyses comprise at least: (see abstract and paragraphs 0070-0071.
	Abstract, note: Determinations are made regarding whether the advertisement is in a visible portion of a webpage, whether the advertisement is in an active tab of a web browser, and whether a browser window is visible. A confirmation is conducted that the visibility of the advertisement is not hindered by an element or a parent element property. A percentage of the advertisement that has an opportunity to be seen is calculated by dynamically inserting visibility trackers into the advertisement and detecting which of the trackers are concurrently visible at a same time. Times each of the trackers are visible are calculated to determine a time in view measurement by ad percentage. A determination is made whether the advertisement is shown to a real, human, non-automated website visitor; paragraph 0070, note: Web server 210 may host an Active Server Page (ASP) or Internet Server Application Programming Interface 
204. When a developer encapsulates the business functionality into objects, the system may be referred to as a component object model (COM) system. Accordingly, the scripts executing on web server 210 (and/or application 212) invoke COM objects that implement the business logic. Further, server 206 may utilize MICROSOFT'S™ Transaction Server (MTS) to access required data stored in database 216 via an interface such as ADO (Active Data Objects), OLE DB (Object Linking and Embedding DataBase), or ODBC (Open DataBase Connectivity); and paragraph 0071, note: Generally, these components 200-216 all comprise logic and/or data that is embodied in/or retrievable from device, medium, signal, or carrier, e.g., a data storage device, a data communications device, a remote computer or device coupled to the computer via a network or via another data communications device, etc. Moreover, this logic and/or data, when read, executed, and/or interpreted, results in the steps necessary to implement and/or use the present invention being performed
analyzing rendered code for a digital display page to identify objects by looking for known ad server signatures on the page, known advertisement sizes and known types of content elements via a Document Object Model, identifying visible images, and marking remaining images as invisible, and classifying the digital display page as hidden or not hidden based on the marked images; and (see paragraphs 0060 and 0117-0127.

JavaScript that executes and collects data on the ad element and all ad parent element properties, embodiments of the invention confirm that the ad's visibility is not hindered by an element or parent element properties. The properties collected and analyzed include:; paragraph 0118, note: element type; paragraph 0119, note: visibility; paragraph 0120, note: display; paragraph 0121, note: height; paragraph 0122, note: width; paragraph 0123, note: offset position; paragraph 0124, note: z-index; paragraph 0125, note: position; paragraph 0126, note: overflow; paragraph 0127, note: opacity). 
Examiner’s note: paragraphs 0118-0127 each teach different proprieties of paragraphs 0060 and 0117 that can be analyzed to determine whether the ad is visible. 
performing a geometric analysis for a digital display page to identify whether the object is within a viewable portion of a screen by calculating a location of an advertisement or content on the page, a location of viewable areas of the browser within the page, and a size of an open browser window determining whether the advertisement or content is located in an area that is viewable to the user within the browser window (see paragraphs 0081-0082.
	Paragraph 0081, note: Webpages 306 vary in length. The average webpage 306 is over 4600 pixels in height. The most popular computer screen resolution is 768 pixels in height as denoted in the global browser statistics chart illustrated in FIG. 4; and paragraph 0082, note: When the webpage 3 06 ( or app) height is larger than the screen 122 height ( or screen of a mobile device), webpage visitors must scroll the page up or down to view content not in their viewport. Therefore, one approach to detecting if an ad 312/314 on the webpage 306/app is in the viewport is to use a geometrical measurement. Geometric measurement is primarily based on measuring an ad's position on a webpage 306 and the webpage's position in the browser 302 (with respect to page scroll position, browser size, viewport). The problem is that this data is not always obtainable. IFrames are often used in ad delivery by publishers, ad servers, ad networks, or other intermediaries. Due to the Same Origin Policy, these IFrames often limit or block the ad from accessing information on the webpage 306 including position and data needed for a geometrical measurement to be reliable and accurate on nearly all ad impressions). 
 with the browser window in focus and not covered by other applications, (see paragraphs 0102-0104 and 0107-0112. 
	Paragraph 0102, note: In accurately determining if an ad has an opportunity to be seen, the state of the browse tab (active 304A or inactive 304B) is a critical component to combine with knowing if the ad is in the visible portion 308 of the webpage; paragraph 0103, note: The tab's state (active 304A or inactive 304B) is often obtainable by the same events that used to detect if an object on the webpage is on the visible portion 308 of the webpage (browser or browser plugin view state based performance optimization events). In browsers 302 where this is not the case and/or to ensure the accuracy of this detection, there are additional methods for obtaining the tab's state (active 304A or inactive 304B). Embodiments of the invention may use the Page Visibility API to obtain the state (active 304A or inactive 304B) of the browser tab displaying the webpage 306 displaying the ad 312/314 and monitoring the state for changes while the ad 312/314 is displayed; paragraph 0104, note: The Page Visibility API enables access to the browser 302 to know when a webpage 306 is visible 308 or in focus. With tabbed browsing, there is a reasonable chance that any given webpage 306 is in the background and thus not visible 310 to the user. When the user minimizes the webpage 306 or moves to another tab 304, the API sends a "visibility change" event regarding the visibility of the page 306. This event is detectable and can be used to perform some actions when triggered; paragraph 0107, note: In accurately determining if an ad has an opportunity to be seen, the state of the browser window 302 is another component to combine with knowing if the ad is in the visible portion 308 of the webpage 306 and the state of the browser tab 304 that is displaying the webpage 306 
Embodiments of the invention display a visible window on the screen. If a window is visible 308, the user can supply input to the window and view the window's output. There are various window states:; paragraph 0109, note: Maximized Window: By default, the system enlarges a maximized window so that it fills the screen or, in the case of a child window, the parent window's client area; paragraph 0110, note: Minimized Window: By default, the system reduces a minimized window to the size of its taskbar button and moves the minimized window to the taskbar; paragraph 0111, note: Restored Window: A restored window is a window that has been returned to its previous size and position, that is, the size it was before it was minimized or maximized; and paragraph 0112, note: The browser window state is often obtainable by the same events that embodiments of the invention use to detect if an object on the webpage 306 is on the visible portion 308 of the webpage 3 06 (browser or browser plugin view state based performance optimization events). In circumstances where the browser 302 and/or operating system do not currently support or enable this detection through any of the methods described above and/or to improve the accuracy of window state detection, embodiments of the invention include the use of additional browser window properties, including but not limited to). 
Examiner’s note: paragraphs 0102-0104 and 0107-0112 each show two different analyses that would read on Applicant’s claims
and performing a resource-based analysis by determining an amount of CPU resource utilization to measure computer resources to determine whether the computer is optimizing the object for display on the screen, (see paragraphs 0084-0099. 
	Paragraph 0084, note: Browser Plugin View State Performance Optimizations; paragraph 0085, note: Flash™ player is installed on over 95% of all personal computers. 94% are using Flash™ player versions 10 or greater; paragraph 0086, note: Starting with Adobe Flash Player 10.1 ™, Adobe™ has added features that help save CPU (central processing unit) processing. These features involve pausing (or throttling) and resuming SWF content when a flash object on a webpage 306 goes outside of the visible area 308 of a webpage 306; paragraph 0087, note: Two scenarios cause the SWF content to be considered outside of the visible areas 308 of a webpage 306; paragraph 0088, note: 1) The user scrolls the page and causes the SWF content to move outside of the visible areas of a webpage; paragraph 0089, note: 2) Another tab is opened in the browser, which causes the SWF content to move to the background; paragraph 0090, note: When these scenarios occur, to save processing, the SWF content is slowed down, or throttled (referred to as a ThrottleEvent™), to between 2 and 8 frames per second until the SWF content becomes visible again. For Flash Player 11.2™ and later running on Windows™ and Mac™ desktop browsers, in addition to the frames per second decrease, a ThrottleEvent™ is dispatched when the content goes in and out of view; paragraph 0091, note: Without knowing the position of the ad on the page and the page's position in the viewport (geometric approach), this approach will accomplish the same outcome which is to determine if the ad is in the visible portion of the webpage; paragraph 0092, note: The benefit over a geometric measurement is that 
such as "requestAnimationFrame" which was introduced in HTML5; paragraph 0095, note: Similar to Flash Player™, the browser can throttle the frame-rate or pause the play of animated objects based on the object being in or out of view and on an active window or tab; paragraph 0096, note: The requestAnimationFrame API (application programming interface) gives web developers a means to create power efficient and smooth animations. This API will take page visibility and the display's refresh rate into account to determine how many frames per second to allocate to the animation; paragraph 0097, note: By leveraging requestAnimationFrame on an object, only animations that are visible run at a higher framerate. As soon as the animation is detected not to be in view, the animation is halted or throttled down to a lower frames per seconds, but automatically resumed after becoming active again; paragraph 0098, note: requestAnimationFrame is supported on the various browser versions such as Chrome™ (versions 21 and higher), Firefox™ (version 14 and higher), Safari™ (version 6 and higher), and Internet Explorer™ (version 10 and higher) which covers the vast majority of all web browsing on PCs and mobile devices; and paragraph 0099, note: Embodiments of the invention use both browser plugin based view state performance optimization detection and browser based performance optimization detection 
Examiner’s note: paragraphs 0084-0092 and 0093-0099 each show two different analyses that would read on Applicant’s claims.
 and when an object is identified as viewable based on the geometric analysis while at a same time considered not viewable based on the another based analysis, a conclusion is that this object is an invisible object, and classifying the digital display page as hidden; wherein each analysis may determine a different result based on whether the code implements the content in the digital display page is so that the content is delivered but hidden; comparing the resulting determinations of the analyses; when the analyses all determine that the code implements the content so that the content is not hidden, classifying the digital display page as not including hidden content; and when at least one analysis determines that the code implements the content so that the content is not hidden and at least one analysis determines that the code implements the content so that the content is hidden, classifying the digital display page as including hidden content (see paragraphs 0129 and 0143.
	Paragraph 0129, note: In embodiments of the invention, the opportunity for an ad 312/314 to be seen is determined by combining multiple data points and conditions. All criteria must pass their applicable checks before an ad 312/314 is considered to have any opportunity to be seen. Therefore, even if the ad 312/314 is in the visible area 308 of a webpage 306, but the browser tab 304 or browser window 302 is not active, the ad 312/314 cannot be considered as having an opportunity to be seen. Likewise, if the browser window 302 and browser tab 304 are active, but the ad 312/314 is not in the 
Clapp et al. does not expressly teach (1)  saving images of a rendered webpage or more specifically as recited in the claims extracting graphic images displayed in the objects, creating a repository of the graphic images, saving a rendered version of the digital display page as an image and (2) while Clapp et al. clearly teaches above performing several different analysis on a webpage code including the above mentioned geometric analysis and resource—based analysis, Clapp et al. does note expressly teach the well known mental step or human task of using as many checks as available to ensure a good result or more specifically the recited limitation of an object is identified as viewable based on the geometric analysis while at a same time considered not viewable based on the resource-based analysis. 
 saving images of a rendered webpage or more specifically as recited in the claims extracting graphic images displayed in the objects, creating a repository of the graphic images, saving a rendered version of the digital display page as an image(see paragraphs 0040-0041.
	Paragraph 0040, note: Visual Crawler-An automated computer program (the visual crawler) that can visit any website and individual web pages within the website and "render" the page-view a web page in the same manner a human being will view the web page. This program can also extract information on the page being viewed such as the URL of the page and other data and meta-data of the page, and can extract information regarding the advertisements in the page such as their location, size, type, advertiser's web site address, creative location, creative asset and any other information that can be available through the page directly or indirectly, for example, verifying that there are no delivered ads in un - decent sites or sites that should not display the delivered ads. The program may also emulate a person who has interest in a specific subject and measure the reaction time. This computer program can then save all this information into a central data repository, such as a database or a log file. This data will be referred to as the delivery data since it describes the actual way in which the advertisements were delivered. This computer program also saves a visual image of the web page which can be used for verification purposes; and paragraph 0041, note: Mapping Crawler-An automated computer program (the mapping crawler) that can visit any website and individual web pages within it and extract and analyze the data and meta-data in the page, such as the URL of the page, information regarding the advertisements in the page (location, size, type, advertiser's website address, creative location, creative asset etc.) The mapping crawler may also emulate a person who has interest in a specific subject and measure the reaction time. 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Clapp et al. with the aforementioned teachings from Netzer et al. with the motivation of  providing a known way to save images/pictures of rendered websites in ad verification for later use (see Netzer et al. paragraphs 0040-0041 and abstract), when Clap teaches colllecting various visibility information checks related to rendered websites to determine if an ad is visible is known (see Clapp et al. paragraphs 0081-0082, 0073-0092, 0092-0098, 0103-014,and 0115-0127)
	Clapp et al. in view of Netzer et al. does not expressly teach the well known mental step or human task of using as many checks as available to ensure a good result or more specifically the recited limitation of an object is identified as viewable based on the geometric analysis while at a same time considered not viewable based on the resource-based analysis.
	However, Carson which is in the art of electronic devices (see abstract) teaches well known mental step or human task of using as many checks as available to ensure a good result  or more specifically the recited limitation of an object is identified as viewable based on the geometric analysis while at a same time considered not viewable based on the resource-based analysis (see column 50 lines 59-61, note: The electronic control system is designed to perform as many self-checks as possible to ensure the hardware is good). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Clapp et al. in view of Netzer et al. with the aforementioned teachings from Carson with the motivation of performing the well-known mental step of performing as many checks as possible or available to ) can be used to determine visibility of an ad (see Clapp et al. paragraphs 0081-0097).   
	As per claim 26, Clapp et al. teaches A computer program product for identifying hidden content comprising a non-transitory computer readable medium storing program instructions that when executed by a processor perform: (see paragraph 0063, note: Some or all of the operations performed by the computer 102 according to the computer program 110 instructions may be implemented in a special purpose processor 104B. In this embodiment, the some or all of the computer program 110 instructions may be implemented via firmware instructions stored in a read only memory (ROM), a programmable read only memory (PROM) or flash memory within the special purpose processor 104B or in memory 106. Alternatively, computer program 110 may be an app or mobile app that is retrieved via a network and installed on the computer 100. The special purpose processor 104B may also be hardwired through circuit design to perform some or all of the operations to implement the present invention. Further, the special purpose processor 104B may be a hybrid processor, which includes dedicated circuitry for performing a subset of functions, and other circuits for performing more general functions such as responding to computer program 110 instructions. In one embodiment, the special purpose processor 104B is an application specific integrated circuit (ASIC)).
performing a plurality of different analyses on code of, resources used by, rendering of, or creative or graphic elements of an object in a digital display page to determine whether the digital display page includes code that implements content so that the content is hidden, wherein the analyses comprise at least: (see abstract and paragraphs 0070-0071.

204. When a developer encapsulates the business functionality into objects, the system may be referred to as a component object model (COM) system. Accordingly, the scripts executing on web server 210 (and/or application 212) invoke COM objects that implement the business logic. Further, server 206 may utilize MICROSOFT'S™ Transaction Server (MTS) to access required data stored in database 216 via an interface such as ADO (Active Data Objects), OLE DB (Object Linking and Embedding DataBase), or ODBC (Open DataBase Connectivity); and paragraph 0071, note: 
analyzing rendered code for a digital display page to identify objects, extracting graphic images displayed in the objects by looking for known ad server signatures on the page, known advertisement sizes and known types of content elements via a Document Object Model,  identifying visible images, and marking remaining images as invisible, and classifying the digital display page as hidden or not hidden based on the marked images; and(see paragraphs 0060 and 0117-0127.
	Paragraph 0060, note: In one embodiment, the computer 102 operates by the general purpose processor 104A performing instructions defined by the computer program 110 under control of an operating system 108. The computer program 110 and/or the operating system 108 may be stored in the memory 106 and may interface with the user and/or other devices to accept input and commands and, based on such input and commands and the instructions defined by the computer program 110 and operating system 108, to provide output and results; paragraph 0117, note: Even though ad elements can be on the visible portion 308 of a webpage 306 and on an active tab 304A in an active window 302, there are situations (whether fraudulent or accidental) where the ad 312/314 is not visible to a webpage visitor because of the ad DOM elements size, styles, or the size and styles of any ad DOM parent elements. For 
JavaScript that executes and collects data on the ad element and all ad parent element properties, embodiments of the invention confirm that the ad's visibility is not hindered by an element or parent element properties. The properties collected and analyzed include:; paragraph 0118, note: element type; paragraph 0119, note: visibility; paragraph 0120, note: display; paragraph 0121, note: height; paragraph 0122, note: width; paragraph 0123, note: offset position; paragraph 0124, note: z-index; paragraph 0125, note: position; paragraph 0126, note: overflow; paragraph 0127, note: opacity). 
Examiner’s note: paragraphs 0118-0127 each teach different proprieties of paragraphs 0060 and 0117 that can be analyzed to determine whether the ad is visible. 
performing a geometric analysis for a digital display page to identify whether the object is within a viewable portion of a screen by calculating a location of an advertisement or content on the page, a location of viewable areas of the browser within the page, and a size of an open browser window determining whether the advertisement or content is located in an area that is viewable to the user within the browser window (see paragraphs 0081-0082.
	Paragraph 0081, note: Webpages 306 vary in length. The average webpage 306 is over 4600 pixels in height. The most popular computer screen resolution is 768 pixels in height as denoted in the global browser statistics chart illustrated in FIG. 4; and paragraph 0082, note: When the webpage 3 06 ( or app) height is larger than the 
 with the browser window in focus and not covered by other applications, (see paragraphs 0102-0104 and 0107-0112. 
	Paragraph 0102, note: In accurately determining if an ad has an opportunity to be seen, the state of the browse tab (active 304A or inactive 304B) is a critical component to combine with knowing if the ad is in the visible portion 308 of the webpage; paragraph 0103, note: The tab's state (active 304A or inactive 304B) is often obtainable by the same events that used to detect if an object on the webpage is on the visible portion 308 of the webpage (browser or browser plugin view state based performance optimization events). In browsers 302 where this is not the case and/or to ensure the accuracy of this detection, there are additional methods for obtaining the tab's state (active 304A or inactive 304B). Embodiments of the invention may use the Page Visibility API to obtain the state (active 304A or inactive 304B) of the browser tab 
Embodiments of the invention display a visible window on the screen. If a window is visible 308, the user can supply input to the window and view the window's output. There are various window states:; paragraph 0109, note: Maximized Window: By default, the system enlarges a maximized window so that it fills the screen or, in the case of a child window, the parent window's client area; paragraph 0110, note: Minimized Window: By default, the system reduces a minimized window to the size of its taskbar button and moves the minimized window to the taskbar; paragraph 0111, note: Restored Window: A restored window is a window that has been returned to its previous size and position, that is, the size it was before it was minimized or maximized; and paragraph 0112, note: The browser window state is often obtainable by the same 
Examiner’s note: paragraphs 0102-0104 and 0107-0112 each show two different analyses that would read on Applicant’s claims

and performing a resource-based analysis by determining an amount of CPU resource utilization to measure computer resources to determine whether the computer is optimizing the object for display on the screen, (see paragraphs 0084-0099. 
	Paragraph 0084, note: Browser Plugin View State Performance Optimizations; paragraph 0085, note: Flash™ player is installed on over 95% of all personal computers. 94% are using Flash™ player versions 10 or greater; paragraph 0086, note: Starting with Adobe Flash Player 10.1 ™, Adobe™ has added features that help save CPU (central processing unit) processing. These features involve pausing (or throttling) and resuming SWF content when a flash object on a webpage 306 goes outside of the visible area 308 of a webpage 306; paragraph 0087, note: Two scenarios cause the SWF content to be considered outside of the visible areas 308 of a webpage 306; paragraph 0088, note: 1) The user scrolls the page and causes the SWF content to 
such as "requestAnimationFrame" which was introduced in HTML5; paragraph 0095, note: Similar to Flash Player™, the browser can throttle the frame-rate or pause the play of animated objects based on the object being in or out of view and on an active window or tab; paragraph 0096, note: The requestAnimationFrame API (application programming interface) gives web developers a means to create power efficient and smooth animations. This API will take page visibility and the display's refresh rate into 
Examiner’s note: paragraphs 0084-0092 and 0093-0099 each show two different analyses that would read on Applicant’s claims
and when an object is identified as viewable based on the geometric analysis while at a same time considered not viewable based on another based analysis, a conclusion is that this object is an invisible object, and classifying the digital display page as hidden; wherein each analysis may determine a different result based on whether the code implements the content in the digital display page is so that the content is delivered but hidden; comparing the resulting determinations of the analyses; when the analyses all determine that the code implements the content so that the content is not hidden, classifying the digital display page as not including hidden content; and when at least one analysis determines that the code implements the content so that the content is not hidden and at least one analysis determines that the code implements the content so that the content is hidden, classifying the digital display page as including hidden content (see paragraphs 0129 and 0143.
	Paragraph 0129, note: In embodiments of the invention, the opportunity for an ad 312/314 to be seen is determined by combining multiple data points and conditions. All criteria must pass their applicable checks before an ad 312/314 is considered to have any opportunity to be seen. Therefore, even if the ad 312/314 is in the visible area 308 of a webpage 306, but the browser tab 304 or browser window 302 is not active, the ad 312/314 cannot be considered as having an opportunity to be seen. Likewise, if the browser window 302 and browser tab 304 are active, but the ad 312/314 is not in the visible portion 308 of the webpage 306 (i.e., in portion 310), the ad 314 cannot be considered as having an opportunity to be seen. Only when all of these conditions are met, an ad 312/314 has an opportunity to be seen. The percent of the ad 312/314 that had an opportunity to be seen, the length of time it had an opportunity to be seen, and whether the webpage visitor is a real user are additional considerations in validating and measuring ad viewability and are detailed below; and paragraph 0143, note: FIG. 6 illustrates the logical flow for determining the opportunity to see an online advertisement in accordance with one or more embodiments of the invention. As described above, the opportunity for an ad to be seen is determined by combining multiple data points and conditions. All criteria must pass their applicable checks before an ad is considered to have any opportunity to be seen. In addition, the percent of the ad that had the opportunity to be seen, the length of time it had an opportunity to be seen, and whether 
Clapp et al. does not expressly teach (1)  saving images of a rendered webpage or more specifically as recited in the claims creating a repository of the graphic images, saving a rendered version of the digital display page as an image and (2) while Clapp et al. clearly teaches above performing several different analysis on a webpage code including the above mentioned geometric analysis and resource—based analysis, Clapp et al. does note expressly teach the well known mental step or human task of using as many checks as available to ensure a good result or more specifically the recited limitation of an object is identified as viewable based on the geometric analysis while at a same time considered not viewable based on the resource-based analysis. 
	However, Netzer et al. which is in the art of automatically monitoring and verifying advertising content during a campaign (see abstract and paragraph 0005) teaches (1) saving images of a rendered webpage or more specifically as recited in the claims creating a repository of the graphic images, saving a rendered version of the digital display page as an image(see paragraphs 0040-0041.
	Paragraph 0040, note: Visual Crawler-An automated computer program (the visual crawler) that can visit any website and individual web pages within the website and "render" the page-view a web page in the same manner a human being will view the web page. Th is program can also extract information on the page being viewed such as the URL of the page and other data and meta-data of the page, and can extract information regarding the advertisements in the page such as their location, size, type, advertiser's web site address, creative location, creative asset and any other information that can be available through the page directly or indirectly, for example, verifying that there are no delivered ads in un - decent 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Clapp et al. with the aforementioned teachings from Netzer et al. with the motivation of  providing a known way to save images/pictures of rendered websites in ad verification for later use (see Netzer et al. paragraphs 0040-0041 and abstract), when Clapp et al. teaches collecting various visibility information checks related to rendered websites to determine if an ad is visible is known (see Clapp et al. paragraphs 0081-0082, 0073-0092, 0092-0098, 0103-014,and 0115-0127)
	Clapp et al. in view of Netzer et al. does not expressly teach the well known mental step or human task of using as many checks as available to ensure a good result or more specifically the recited limitation of an object is identified as viewable based on the geometric analysis while at a same time considered not viewable based on the resource-based analysis.
	However, Carson which is in the art of electronic devices (see abstract) teaches well known mental step or human task of using as many checks as available to ensure a good result  or more specifically the recited limitation of an object is identified as viewable based on the geometric analysis while at a same time considered not viewable based on the resource-based analysis (see column 50 lines 59-61, note: The electronic control system is designed to perform as many self-checks as possible to ensure the hardware is good). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Clapp et al. in view of Netzer et al. with the aforementioned teachings from Carson with the motivation of performing the well-known mental step of performing as many checks as possible or available to ensure the best result (see Carson column 50 lines 59-61 ), when Clapp et al. clearly teaches both of these checks (geometric and resource utilization) can be used to determine visibility of an ad (see Clapp et al. paragraphs 0081-0097).   

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a.	Anastas et al. (United States Patent Application Publication Number: US 2008/0114875) which is in the art of user monitoring teaches a document object model can identity objects (see abstract and paragraph 0010) 
	b.	Apprendi et al. (United States Patent Application Publication Number: US 2011/0029393) teaches a method and system for tracking interaction and view information for online advertising through a viewport (see abstract and Figure 1) 
	c.	McNeeley et al. (United States Patent Application Publication Number: US 2011/0055023) teaches a method for determining an advertisement position in a viewport (see abstract and Figure 1) 
	d.	Baird et al. (United States Patent Application Publication Number: US 2011/0137733) teaches capturing and reporting metrics regarding ad placement (See abstract) 
	e.	Shaw et al. (United States Patent Number: US 10,387,911) teaches a system for calculating a viewability score for an advertisement based on viewability information (see abstract and Figure 1) 
Ramanathan (United States Patent Application Publication Number: US 2012/0022926) teaches determining if an ad is visible based on a plurality of checks (see paragraphs 0086, 0089, 0052, and 0055-0058) 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621